     Case 2:20-cv-00392-JRG Document 1 Filed 12/22/20 Page 1 of 8 PageID #: 1




                             THE UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

CINEMARK HOLDINGS, INC.;                           §
CINEMARK USA, INC.; CNMK TEXAS                     §
PROPERTIES, LLC; CENTURY                           §
THEATERS, INC.; CINEMARK                           §
PARTNERS II, LTD.; GREELEY, LTD.;                  §
and LAREDO THEATRE, LTD.                           §
                                                   §
         Plaintiffs,                               §   CIVIL ACTION NO. 2:20-CV-392
                                                   §
v.                                                 §
                                                   §
FACTORY MUTUAL INSURANCE                           §
COMPANY,                                           §
                                                   §
         Defendant.                                §


                             DEFENDANT’S NOTICE OF REMOVAL

         Defendant Factory Mutual Insurance Company (“FM Global” or “Defendant”) files this

Notice of Removal under 28 U.S.C. § 1446(a) and states as follows:

                                                I.
                                          INTRODUCTION

         1.        Plaintiffs Cinemark Holdings, Inc.; Cinemark USA, Inc.; CNMK Texas

Properties, LLC; Century Theaters, Inc.; Cinemark Partners II, Ltd.; Greely, Ltd.; Laredo

Theatre, Ltd. (collectively, “Cinemark” or “Plaintiffs”) commenced this lawsuit on November

18, 2020 by filing Plaintiffs’ Original Petition (“Petition”) in the 471st Judicial District Court of

Collin County, Texas – Cause No. 471-06122-2020.

         2.        Plaintiffs’ Petition, which includes a jury demand, names FM Global as the only

Defendant in this action.

         3.        FM Global’ s registered agent for service was served with Plaintiffs’ Petition on

November 23, 2020. FM Global thus files this Notice of Removal within the 30-day time period

DEFENDANT’S NOTICE OF REMOVAL                                                                 Page 1
4837-9505-4803v1
     Case 2:20-cv-00392-JRG Document 1 Filed 12/22/20 Page 2 of 8 PageID #: 2




required by 28 U.S.C. § 1446(b).

                                                     II.
                                             BASIS FOR REMOVAL

         4.         Venue is proper in this District under 28 U.S.C. § 1441(a) because the state court

where the action is pending is located in this District.

         5.         Removal is proper under 28 U.S.C. § 1332(a) if there is complete diversity

between the parties and the amount in controversy exceeds $75,000, exclusive of interest, costs

and attorneys’ fees. These two conditions are satisfied in this matter.

A.       Removal is Proper Because Complete Diversity of Citizenship Exists Between
         Plaintiffs and Defendant.

         6.         Plaintiff Cinemark Holdings, Inc. is a corporation organized under the laws of the

State of Delaware with its principal place of business in Plano, Texas. 1 Accordingly, Cinemark

Holdings, Inc. is a citizen of the states of Texas and Delaware for purposes of diversity of

citizenship. According to filings with the Securities and Exchange Commission, the other

plaintiffs in this action are all subsidiaries of Cinemark Holdings, Inc. 2

         7.         Plaintiff Cinemark USA, Inc. is a corporation organized under the laws of the

State of Texas with its principal place of business in Plano, Texas. 3 Accordingly, Plaintiff is a

citizen of the state of Texas for purposes of diversity of citizenship.

         8.         Plaintiff CNMK Texas Properties, LLC is a limited liability company organized

under the laws of the State of Texas with its principal place of business in Plano, Texas. 4 The




1
     Exhibit I-1; Plaintiffs’ Original Petition at ¶ 4.
2
     Exhibit I-1.
3
     Exhibit I-2; Plaintiffs’ Original Petition at ¶ 5.
4
     Exhibit I-3; Plaintiffs’ Original Petition at ¶ 6.


DEFENDANT’S NOTICE OF REMOVAL                                                                   Page 2
4837-9505-4803v1
     Case 2:20-cv-00392-JRG Document 1 Filed 12/22/20 Page 3 of 8 PageID #: 3




citizenship of an LLC is determined by the citizenship of all of its members. 5 In its Texas

Franchise Tax Public Information Reports, which require entities to report their member

information in Section A, CNMK Texas Properties, LLC listed no members—only officers who

are individuals that are citizens of Texas. 6 Its reported owners are two corporations, CNMK

Investments Inc. (incorporated in Delaware and headquartered in Texas) and Sunnymead Cinema

Corp. (incorporated in California and headquartered in Texas). 7 Accordingly, Plaintiff is a

citizen of the states of Texas, California, and Delaware for purposes of diversity of citizenship.

           9.       Plaintiff Century Theaters, Inc. is a corporation organized under the laws of the

State of Delaware with its principal place of business in California. 8 Accordingly, Plaintiff is a

citizen of the states of Delaware and California for purposes of diversity of citizenship.

           10.      Plaintiff Cinemark Partners II, Ltd. is a limited partnership organized under the

laws of the State of Texas with its principal place of business in Plano, Texas. 9 The citizenship

of a limited partnership is determined by the citizenship of all of its members. 10 According to its

Texas Franchise Tax Public Information Report, Cinemark Partners II, Ltd. listed its sole

member as Cinemark Partners I, Inc. 11 Cinemark Partners I, Inc. is a corporation organized under




5
     Harvey v. Grey Wolf Drilling Co., 542 F.3d 1077, 1080 (5th Cir. 2008); Carden v. Arkoma Assocs., 494 U.S.
     185, 195–96 (1990).
6
     Exhibit I-3.
7
     Id.
8
     Exhibit I-4. Plaintiffs’ Original Petition at ¶ 7 states that “Century Theaters, Inc. is a corporation organized
     under the laws of the State of California with its principal place of business in Plano, Texas.” While
     Defendant’s evidence says otherwise, even if Plaintiffs’ allegation is true, it does not destroy diversity.
9
     Exhibit I-5; Plaintiffs’ Original Petition at ¶ 8.
10
     Harvey, 542 F.3d at 1079–80; Carden, 494 U.S. 185, 195–96.
11
     Exhibit I-5.


DEFENDANT’S NOTICE OF REMOVAL                                                                                Page 3
4837-9505-4803v1
     Case 2:20-cv-00392-JRG Document 1 Filed 12/22/20 Page 4 of 8 PageID #: 4




the laws of the State of Texas with its principal place of business in Texas. 12 In addition,

Cinemark Partners II, Ltd. reported that Cinemark USA, Inc., has an ownership interest in it. As

established above, Cinemark USA, Inc. is a corporation organized under the laws of the State of

Delaware with its principal place of business in Plano, Texas. 13 Accordingly, Plaintiff is a citizen

of the states of Texas and Delaware for purposes of diversity of citizenship.

           11.      Plaintiff Greeley, Ltd. is a limited partnership organized under the laws of the

State of Texas with its principal place of business in Plano, Texas. 14 According to its Texas

Franchise Tax Public Information Report, Greeley, Ltd. listed its sole member as Greeley

Holdings, Inc. 15 Greeley Holdings, Inc. is a corporation organized under the laws of the State of

Texas with its principal place of business in Texas. 16 In addition, Greeley, Ltd. reported that

Cinemark USA, Inc. and Metro Colorado Corporation have an ownership interest in it. 17 As

established above, Cinemark USA, Inc. is a corporation organized under the laws of the State of

Texas with its principal place of business in Plano, Texas. 18 Metro Colorado Corporation is a

corporation organized under the laws of the State of California with its principal place of

business in California. 19 Accordingly, Plaintiff is a citizen of the states of Texas and California

for purposes of diversity of citizenship.



12
     Id.
13
     Exhibit I-1; Plaintiffs’ Original Petition at ¶ 4.
14
     Exhibit I-6; Plaintiffs’ Original Petition at ¶ 10.
15
     Exhibit I-6.
16
     Id.
17
     Id.
18
     See supra ¶ 7.
19
     Exhibit I-6.


DEFENDANT’S NOTICE OF REMOVAL                                                                 Page 4
4837-9505-4803v1
     Case 2:20-cv-00392-JRG Document 1 Filed 12/22/20 Page 5 of 8 PageID #: 5




           12.      Plaintiff Laredo Theatre, Ltd. is a limited partnership organized under the laws of

the State of Texas with its principal place of business in Plano, Texas. 20 According to its Texas

Franchise Tax Public Information Report, Laredo Theatre, Ltd. listed its sole member as CNMK

Texas Properties, LLC. 21 As established above, CNMK Texas Properties, LLC is a citizen of the

states of Texas, California, and Delaware for purposes of diversity of citizenship. 22 In addition,

Laredo Theatre, Ltd. reported that Texas Cinema Corporation has an ownership interest in it.23

Texas Cinema Corporation is a corporation organized under the laws of the State of Texas with

its principal place of business in Texas. 24 Accordingly, Plaintiff is a citizen of the states of

Texas, California, and Delaware for purposes of diversity of citizenship.

           13.      As alleged in Plaintiff’s Petition and undisputed by Defendant, Defendant Factory

Mutual Insurance Company was at the time this lawsuit was filed, and at the date of this Notice

remains, a Rhode Island corporation with its principal place of business in Rhode Island.25

Accordingly, Defendant is a citizen of Rhode Island for purposes of diversity of citizenship.

           14.      The various Plaintiffs are citizens of Texas, California, and Delaware; whereas

Defendant FM Global is a citizen of Rhode Island. Because Plaintiffs and Defendant are citizens

of different states, complete diversity of citizenship exists between Plaintiffs and Defendant, now

and on the date Plaintiffs filed this lawsuit.


20
     Exhibit I-7; Plaintiffs’ Original Petition at ¶ 9.
21
     Exhibit I-7.
22
     See supra ¶ 8.
23
     Exhibit I-7.
24
     Id.
25
     Plaintiffs’ Original Petition at ¶ 11.


DEFENDANT’S NOTICE OF REMOVAL                                                                    Page 5
4837-9505-4803v1
     Case 2:20-cv-00392-JRG Document 1 Filed 12/22/20 Page 6 of 8 PageID #: 6




B.        Removal is Proper Because Plaintiffs’ Claimed Damages Exceed This Court’s
          Jurisdictional Threshold of $75,000.

          15.      If it is facially apparent that Plaintiffs’ claims in this suit exceed $75,000,

exclusive of interest, costs, and attorney’s fees, FM Global’s burden to establish the amount in

controversy exceeds this Court’s jurisdictional threshold is satisfied. 26

          16.      Here, Plaintiffs’ Petition states that Plaintiffs seek to recover more than

$400,000,000 in this lawsuit. 27 It is thus facially apparent that Plaintiffs’ claims exceed this

Court’s jurisdictional threshold of $75,000.

                                                      III.
                                                  CONCLUSION

          17.      Because there is complete diversity between the parties and the amount in

controversy exceeds $75,000, removal of this action is proper under 28 U.S.C. § 1332(a).

          18.      Pursuant to 28 U.S.C. § 1446(d), a true and correct copy of this Notice will be

filed with the clerk of the District Clerk of Collin County, Texas after FM Global’s filing of this

Notice.

          19.      As required by 28 U.S.C. § 1446(a), and Local Rule CV-81, a copy of each of the

following are attached to (or filed with) this Notice:

                   a.       A list of parties in the case and their party type, attached hereto as Exhibit
                            A;
                   b.       A civil cover sheet, attached hereto as Exhibit B;
                   c.       A certified copy of the state court docket sheet, attached hereto as Exhibit
                            C;
                   d.       A copy of all pleadings that assert causes of action, attached hereto as
                            Exhibit D;



26
     Allen v. R&H Oil & Gas Co., 63 F.3d 1326, 1335 (5th Cir. 1999).
27
     See Plaintiffs’ Original Petition at ¶ 12.


DEFENDANT’S NOTICE OF REMOVAL                                                                      Page 6
4837-9505-4803v1
   Case 2:20-cv-00392-JRG Document 1 Filed 12/22/20 Page 7 of 8 PageID #: 7




                   e.     A copy of all answers to such pleadings and a copy of all process and
                          orders served upon the party removing the case to this court, attached
                          hereto as Exhibit E;
                   f.     A List of Attorneys involved in the action, attached hereto as Exhibit F;
                   g.     A record of which parties have requested trial by jury, attached hereto as
                          Exhibit G; and
                   h.     The name and address of the court from which the case is being removed,
                          attached hereto as Exhibit H.
                   i.     Evidence of each plaintiff’s citizenship is attached hereto as Exhibit I.
         20.       Pursuant to 28 U.S.C. § 1446(d), written notice of filing of this Notice will be

given to all adverse parties promptly after the filing of this Notice.

         21.       For the foregoing reasons, Defendant hereby provides notice that this action is

duly removed.

                                                 Respectfully submitted,

                                                 ZELLE LLP

                                                 By:       /s/ Thomas Cook
                                                       Thomas Cook
                                                       Texas Bar No. 00783869
                                                       tcook@zelle.com
                                                       Michael P. O’Brien
                                                       Texas Bar No. 24103418
                                                       mobrien@zelle.com

                                                 901 Main Street, Suite 4000
                                                 Dallas, TX 75202-3975
                                                 Telephone:    214-742-3000
                                                 Facsimile:    214-760-8994

                                                 ATTORNEYS FOR DEFENDANT                   FACTORY
                                                 MUTUAL INSURANCE COMPANY




DEFENDANT’S NOTICE OF REMOVAL                                                                    Page 7
4837-9505-4803v1
   Case 2:20-cv-00392-JRG Document 1 Filed 12/22/20 Page 8 of 8 PageID #: 8




                                CERTIFICATE OF SERVICE

        A true and correct copy of the forgoing has been served on the following counsel of
record in accordance with the FEDERAL RULES OF CIVIL PROCEDURE on December 22, 2020.


  Jarrett L. Hale                                 Michael S. Levine (Pro Hac Vice)
  Texas Bar No. 24046005                          mlevine@huntonAK.com
  jhale@huntonAK.com
  Abigail M. Lyle                                 HUNTON ANDREWS KURTH LLP
  Texas Bar No. 24095189                          2200 Pennsylvania Avenue, NW
  alyle@huntonAK.com                              Washington, D.C. 20037-1701
  Michael Horne                                   Telephone: (202) 955-1857
  Texas Bar No. 24083200
  mhorney@huntonAK.com                            Rachel E. Hudgins (Pro Hac Vice)
                                                  rhudgins@huntonAK.com
  HUNTON ANDREWS KURTH LLP
  1445 Ross Avenue, Suite 3700                    HUNTON ANDREWS KURTH LLP
  Dallas, TX 75202                                Bank of America Plaza, Suite 4100
  Telephone: (214) 979-3000                       600 Peachtree Street, NE
                                                  Atlanta, GA 30308
                                                  Telephone: (404) 888-4000

                                                  Michael L. Huggins (Pro Hac Vice)
                                                  mhuggins@huntonAK.com

                                                  HUNTON ANDREWS KURTH LLP
                                                  50 California Street, Suite 1700 San
                                                  Francisco, California 94111
                                                  Telephone: (415) 975-3744



Attorneys for Plaintiffs



                                                /s/ Thomas Cook
                                                Thomas Cook




DEFENDANT’S NOTICE OF REMOVAL                                                            Page 8
4837-9505-4803v1
